                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF PUERTO RICO


 JOSE JULIAN CRUZ-BERRIOS,

         Plaintiff,

               v.
                                                  CIVIL NO. 16-3155 (RAM)
 PUERTO RICO DEPARTMENT OF
 CORRECTION AND REHABILITATION,
 ET AL.,

         Defendants.


                                    OPINION AND ORDER

RAÚL M. ARIAS-MARXUACH, United States District Judge

     Pending before the Court is Defendants’ Motion for Summary

Judgment   (Docket         No.      98).   Plaintiff   José   Julián   Cruz-Berrios

subsequently filed an Opposition to Motion for Summary Judgment

and Defendants replied. (Docket Nos. 112 & 115). Co-defendants

Manuel Quilichini and Dr. Gladys Quiles’ Motion for Joinder at

Docket   No.    100       is   GRANTED.        After   considering     the    parties’

submissions,        the    Court      GRANTS   Defendants’    Motion    for    Summary

Judgment for the reasons set below.

                               I.      PROCEDURAL BACKGROUND

     Plaintiff José Julián Cruz-Berrios (“Plaintiff” or “Cruz-

Berrios”) is an inmate with Type-2 Diabetes Mellitus who resides

at Puerto Rico Department of Corrections and Rehabilitation’s

(“PRDC”) Institutional Complex #501 in Bayamón, Puerto Rico.                        On
Civil No. 16-3155 (RAM)                                                       2


December 16, 2016, he filed suit against several Defendants.

(Docket No. 2 at ¶¶ 3.1, 4.1). Defendants include the Secretary of

Corrections of the Commonwealth of Puerto Rico and other PRDC

officials (collectively, “the Governmental Defendants”) as well as

Manuel Quilichini (“Quilichini”) as Chief Executive Officer of

Correctional Health Services Corp. (“CHSC”), the former contract

provider of health services to PRDC’s inmates, and Dr. Gladys

Quiles (“Dr. Quiles”), a medical doctor working at Correctional

facility #292 in Bayamón and acting on behalf of CHSC. Id. at ¶¶

3.1-3.27. Neither the current contract provider, Physicians HMO,

Inc. (“Physicians HMO”), nor Eric Rolón (“Rolón”), the current

PRDC administrator, were joined in the Complaint. 1

       In    his   Complaint,    Mr.   Cruz-Berrios      seeks    declaratory

injunctive relief and money damages. Id. ¶ 1.2. 2 He includes claims

allegedly arising under 42 U.S.C. § 1983, the Americans with

Disabilities Act, the United States Constitution and the Court’s

federal question subject matter jurisdiction under 28 U.S.C. §§

1331   and    1343.   Id.   ¶   2.1.   The   Complaint    also   invokes    the

Constitution and Laws of the Commonwealth of Puerto Rico and the




1 Mr. Rolón and Physicians HMO d/b/a Grupo de Salud Correcional, first appeared
as Defendants in the Amended Motion for Temporary Restraining Order and
Preliminary Injunction. (Docket No. 75). Summons for both Defendants were issued
on May 20, 2019. (Docket No. 81). However, the record reflects that the summons
have yet to be returned, either executed or unexecuted.

2 The money damages claims are stayed pursuant to the Puerto Rico Oversight
Management and Economic Stability Act, PL 114-87. (Docket No. 19).
Civil No. 16-3155 (RAM)                                                3


Court’s supplemental jurisdiction under 28 U.S.C. § 1367(a) over

state law claims. Id. ¶ 2.6. Plaintiff posits that the situations

in the Complaint are known to PRDC officials ranging from the

Wardens and co-defendants working at Correctional Complexes #292,

448 and 501 up to PRDC’s Secretary. (Id. ¶¶ 4.1, 4.57).

       Defendants filed a Motion to Dismiss Injunctive Relief for

Lack of an Indispensable Party (“Motion to Dismiss”) on November

29, 2018. (Docket No. 56). On January 10, 2019, Magistrate Judge

Hon.    Marcos   E.   López   issued   a   Report   and   Recommendation

recommending denial of the same. (Docket No. 58). On May 13, 2019,

Plaintiff filed an Amended Motion for Temporary Restraining Order

and Preliminary Injunction (“Amended Preliminary Injunction”) to

prevent all Defendants from denying him medical care to treat his

Type-2 diabetes, among other medical conditions, and to stop them

from allegedly discriminating against him because of his diabetes.

(Docket No. 75). The Governmental Defendants filed a “Response in

Opposition to ‘Amended Motion for Temporary Restraining Order and

For Preliminary Injunction (Dkt. 75)’” (“Response in Opposition”)

requesting the Court to deny injunctive relief and dismiss the

Complaint due to Plaintiff’s failure to exhaust administrative

remedies. (Docket No. 82). On October 1, 2019, Plaintiff stated in

a Motion in Compliance with Order and Notifying Absence From

Jurisdiction (“Motion in Compliance”) that he joined Physicians

HMO to the Amended Preliminary Injunction thus his Complaint was
Civil No. 16-3155 (RAM)                                                      4


no longer a missing indispensable party and requested more time to

summon Physicians HMO and Mr. Rolón. (Docket No. 95).

      On November 8, 2019, this Court at Docket No. 97 denied

without prejudice the Motion to Dismiss (Docket No. 56), the

Amended Preliminary Injunction (Docket No. 75) and the Motion in

Compliance (Docket No. 95). The Court adopted the Magistrate

Judge’s Report and Recommendation and sua sponte converted the

Governmental Defendants’ Response in Opposition into a summary

judgment motion. (Docket No. 97 at 18-19). The Court also granted

the   parties   additional   time   to   file   the    statement   of   facts,

memorandum of law and any oppositions thereto. Id. On November 27,

2019, the Governmental Defendants filed the Motion for Summary

Judgment (“Motion for Summary Judgment” or “MSJ”) (Docket No. 98)

accompanied by a Statement of Uncontested Material Facts (“SUMF”).

(Docket No. 98-7). On December 2, 2019, co-defendants Quilichini

and Dr. Quiles filed a Motion for Joinder to the MSJ. (Docket No.

100). Lastly, Plaintiff filed an Opposition to Motion for Summary

Judgment   (“Opposition”)     (Docket    No.    112)    which   Governmental

Defendants’ countered with a Reply to Plaintiff’s Opposition to

Motion for Summary Judgment (“Reply”). (Docket No. 115).

                             II.    LEGAL STANDARD

      Summary judgment is proper under Fed. R. Civ. P. 56(a) if a

movant shows “no genuine dispute as to any material fact” and that

they are “entitled to judgment as a matter of law.” Fed. R. Civ.
Civil No. 16-3155 (RAM)                                                   5


P. 56(a). A dispute is genuine if the evidence “is such that a

reasonable jury could resolve the point in the [non-movant’s]

favor.” Mercado-Reyes v. City of Angels, Inc., 320 F. Supp. 3d

344, 347 (D.P.R. 2018) (quotation omitted). A fact is material if

“it is relevant to the resolution of a controlling legal issue

raised by the motion for summary judgment.” Bautista Cayman Asset

Co. v. Terra II MC & P, Inc., 2020 WL 118592, at *6 (D.P.R. 2020)

(quotation omitted).

     The movant “bears the burden of showing the absence of a

genuine issue of material fact.” United States Dep't of Agric. v.

Morales-Quinones, 2020 WL 1126165, at *1 (D.P.R. 2020) (citing

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)). Next, the

burden shifts to the non-movant to present at least one issue of

fact which is genuine and material. Id. (quotation omitted). A

non-movant    must   do   this   “through   submissions    of   evidentiary

quality,” which show “that a trialworthy issue persists.” Robinson

v. Town of Marshfield, 950 F.3d 21, 24 (1st Cir. 2020) (quotation

omitted). Thus, while a court will draw all inferences in favor of

the non-movant, summary judgment may be proper if their case solely

relies   on   improbable    inferences,     conclusory    allegations   and

unsupported speculation. See Burke Rozzetti v. Ford Motor Co.,

2020 WL 704860, at *3 (D.P.R. 2020) (quotation omitted).

     Local Rule 56 also governs summary judgment. See L. Civ. R.

56. Per this Rule, a non-movant must “admit, deny or qualify the
Civil No. 16-3155 (RAM)                                                 6


facts supporting the motion for summary judgment by reference to

each numbered paragraph of the moving party’s statement of material

facts.” Id. Moreover, “unless a fact is admitted, the reply shall

support each denial or qualification by a record citation.” Id.

Local rules such as Rule 56, are “designed to function as a means

of ‘focusing a district court's attention on what is and what is

not-genuinely controverted.’” Marcano-Martinez v. Cooperativa de

Seguros Multiples de Puerto Rico, 2020 WL 603926, at *2 (D.P.R.

2020) (quotation omitted). Hence, “litigants ignore Local Rule 56

at their peril.” Calderón Amézquita v. Vicens, 2019 WL 3928703, at

*1 (D.P.R. 2019) (citation omitted).

                          III. FINDINGS OF FACT

     In   general,   Plaintiffs   admitted   or   qualified   the   SUMF’s

facts. (Docket No. 112-1). However, Plaintiff’s responses to Fact

Nos. 6-15 were general denials stating, “Defendant’s statement

number __ is neither denied, nor admitted for lack of information,

however it is irrelevant to the Summary Judgment” or “Defendant’s

statement number __ is neither denied, nor admitted for it is a

legal conclusion.” (Docket No. 112-1 ¶¶ 6-15). Responses which “do

not oppose the truth of the statement offered and are either

irrelevant to the matter at hand, provide additional evidence not

related to the fact in question and/or failed to contradict it”

are insufficient to properly controvert a material fact. See Aztar

Corp. v. N.Y. Entertainment, LLC, 15 F.Supp.2d 252, 254 n. 1
Civil No. 16-3155 (RAM)                                                  7


(E.D.N.Y. 1998), aff'd. 210 F.3d 354 (2d Cir. 2000) (noting that

responses   only   averring   a   “lack   of   knowledge   or   information

sufficient to either admit or deny [a fact]” did not create an

issue of fact.) Thus, Facts Nos. 6-15 are deemed admitted.

     Therefore, crediting only material facts in the SUMF that

are properly supported by a record citation and uncontroverted,

the Court makes the following findings of facts:

     1. Mr. Cruz Berrios is an inmate under the custody of
        the   PRDC,  incarcerated   at  the   “Bayamon” 501
        Correctional Institute. (Docket No. 98-7 ¶ 1).

     2. Mr. Cruz has diabetes Mellitus, Type 2. (Id. ¶ 2).

     3. Mr. Cruz has a special diet low in sodium and of 2,200
        calories a day which includes snacks. (Id. ¶ 3).

     4. In addition, Mr. Cruz has diabetic neuropathy. (Id. ¶
        4).

     5. On August 29, 2017, Dr. Ilia Torres Mojica, the
        Medical Services Corporate Director for Correctional
        Health Services Corp. provided a certification that
        detailed the medical treatments followed for Mr. Cruz.
        (Id. ¶ 5).

     6. Mr. Cruz has received monthly monitoring and treatment
        for his medical conditions in the Bayamón Correctional
        Complex Chronic Conditions Clinics. (Id. ¶ 6).

     7. Mr. Cruz receives periodical follow-ups in external
        clinics for medical services in endocrinology,
        gastroenterology,     urology,    podiatrist    and
        psychiatrist. (Id. ¶ 7).

     8. Mr. Cruz also receives medical treatment for his
        mental health conditions. (Id. ¶ 8).

     9. Mr. Cruz has continuous access to medical services.
        (Id. ¶ 9).
Civil No. 16-3155 (RAM)                                        8


     10. The insulin was administrated to Mr. Cruz per his
         doctor’s ordered [sic]. (Id. ¶ 10).

     11. On May 17, 2019, Dra. Gladys Quiles Santiago, the
         Medical Services Director of Bayamón Correctional
         Complex, certified that in compliance with doctor
         orders, Mr. Cruz has been receiving medical
         treatment for his physical and mental conditions.
         (Id. ¶ 12).

     12. Mr. Cruz in many occasions has refused medical
         treatment and to follow the medical diet per his
         doctors’ orders. (Id. ¶ 13).

     13. The patient has a cane that assist [sic] him in
         walking and no other equipment was established as
         needed. (Id. ¶ 14).

     14. In Puerto Rico, any member of the correctional
         population seeking administrative remedies must
         comply with the grievance procedure established by
         Regulation 8583 (Rules VII to XV). (Id. ¶ 15).

     15. Mr. Cruz-Berrios began the administrative grievance
         process in five (5) occasions with a Request for
         Administrative Remedy, nevertheless, in none of
         those   requests    he   filed   a    Request   for
         Reconsideration. (Id. ¶ 16).

     16. Plaintiff did not seek judicial review before the
         Supreme Court of Puerto Rico, prior to the filling
         of this action. (Id. ¶ 17).

     17. On January 9th, 2015, Mr. Cruz filed Request for
         Administrative Remedy number Q-032- 15. (Id. ¶ 18).

     18. On December 1st, 2015, Mr. Cruz filed Request for
         Administrative Remedy number B2599-15. (Id. ¶ 19).

     19. On June 8, 2017, Mr. Cruz filed Request for
         Administrative Remedy number B-860-17. (Id. ¶ 20).

     20. On May 3, 2017, Mr. Cruz filed Request for
         Administrative Remedy number B-687-17. (Id. ¶ 21).

     21. On May 3, 2017, Mr. Cruz filed Request for
         Administrative Remedy number B-686-17. (Id. ¶22).
Civil No. 16-3155 (RAM)                                                     9



     22. The Medical certification signed by Dr. Gladys
         Quiles Santiago, the Medical Director at Physician
         Correctional, dated November 21, 2019, shows that
         Plaintiff currently continues to receive medical
         treatment and monitoring for his health conditions.
         (Id. ¶ 23).

                               IV.   DISCUSSION

     The    Prison   Litigation   Reform   Act    (“PLRA”),   42   U.S.C.   §

1997e(a),    mandates   that   administrative     remedies    be   exhausted

before an inmate can file suit in federal court. This seeks to

“eliminate unwarranted interference by federal courts with the

administration of prisons and affords corrections officials time

and opportunity to address complaints internally before allowing

the initiation of a federal case.” Negrón-Cruz v. Almodovar, 2020

WL 762217, at *1 (D.P.R. 2020) (quotation omitted). Specifically,

the statute provides that “[n]o action shall be brought with

respect to prison conditions under section 1983 of this title, or

any other Federal law, by a prisoner confined in any jail, prison,

or other correctional facility until such administrative remedies

as are available are exhausted.” 42 U.S.C. § 1997e(a) (emphasis

added).    Exhaustion must occur even if the available remedies fail

to meet federal standards or if they are not “plain, speedy, and

effective.” Porter v. Nussle, 534 U.S. 516, 524 (2002). Indeed,

the First Circuit has stated that “[a] prisoner must exhaust

administrative remedies before a complaint under § 1983 will be

entertained even where the relief sought cannot be granted by the
Civil No. 16-3155 (RAM)                                                 10


administrative process.” Johnson v. Thyng, 369 F. App'x 144, 147

(1st Cir. 2010) (quotation omitted). For example, even if the

prison administrative process does not cover monetary relief, the

inmate still must complete the administrative process. See Booth

v. Churner, 532 U.S. 731, 735 (2001).

     The Supreme Court has ruled that “failure to exhaust is an

affirmative defense under the PLRA, and inmates are not required

to specially plead or demonstrate exhaustion in their complaints.”

Jones v. Bock, 549 U.S. 199, 216 (2007). However, this does not

mean that prisoners are excused from complying with aspects of the

administrative   grievance   process,   such   as   deadlines.   Rather,

compliance with grievance procedures “is all that is required by

the PLRA to ‘properly exhaust.’” Vazquez-Marin v. Diaz-Colon, 2013

WL 6417488, at *3 (D.P.R. 2013) (quoting Jones, 549 U.S. at 218).

     Moreover, proper exhaustion of administrative remedies is not

defined by the PLRA, “but by the prison grievance procedures.”

Jones, 549 U.S. at 217. Therefore, the scope of Mr. Cruz-Berrios’

duty to exhaust administrative remedies is determined by the PRDC’s

regulations to which this Court “must look.” Arroyo-Morales v.

Administracion de Correccion, 207 F.Supp.3d 148, 151 (2016). The

PRDC’s Regulation No. 8583 titled “Regulation to Address the

Application for Administrative Remedies Filed by Members of the

Correctional   Population”   (“Regulation   No.     8583”)   details   the

grievance procedure for PRDC inmates under custody. (Docket No.
Civil No. 16-3155 (RAM)                                                      11


98-3, Rules XII-XV). These steps generally include: 1) filing a

request    for   administrative     remedies;     2)   if   displeased     with

response, filing a reconsideration within twenty (20) days after

receipt of response with the regional coordinator; and 3) if still

displeased with coordinator’s response, requesting judicial review

before the Puerto Rico Court of Appeals. Id. After seeking judicial

review at the Court of Appeals, an inmate must then file a

Certiorari with the Supreme Court of Puerto Rico, to finally

exhaust all administrative remedies, before filing in federal

court. (Docket No. 98 at 10). 3 If an inmate fails to pursue even

one of these steps, he has failed “to exhaust his administrative

steps   fully,    as   required    by   the   PLRA.”   Arroyo-Morales,      207

F.Supp.3d at 152 (citation omitted)(emphasis added); see also,

Figueroa-Vazquez v. Departamento de Correccion Y Rehabilitacion de

Puerto Rico, 2020 WL 710608, at *3–4 (D.P.R. 2020) (dismissing an

inmate’s claims since he did not file a reconsideration of his

request nor did he comply with the final step of the exhaustion

requirement, which was seeking judicial review of the Department’s

determinations).



3 A certification issued by the Chief Deputy Clerk of the Supreme Court of
Puerto Rico shows that Plaintiff did not file in the Supreme Court of Puerto
Rico any action after 2014 relating to the administrative complaints at issue
in this case. (Docket No. 98-5). This Certification is self-authenticating under
Fed. R. Evid. 902(1). See Pagán-Porratta v. Municipality of Guaynabo, 2019 WL
4055133, at *6 n.7 (D.P.R. 2019) (holding as self-authenticating under Fed. R.
Evid. 902(1) a certification on “Autonomous Municipality of Guaynabo Human
Resources Office” letterhead, bearing the Municipality’s seal and containing
the Office Director’s signature).
Civil No. 16-3155 (RAM)                                                  12


     In the case at bar, Plaintiff admitted in his Opposition that

it is “completely clear” that he began the grievance process on

five (5) occasions by filing a Request for Administrative Remedy

(“Request”). (Docket No. 112 at 4; Docket No. 112-1 ¶¶ 18-22).

These five requests were: (1) Request No. Q-032-15 dated January

9th, 2015; (2) Request No. B-2599-15 dated December 1st, 2015; (3)

Request No. B-860-17 dated June 8, 2017; (4) Request No. B-687-17

filed on May 3, 2017; and, (5) Request No. B-686-17 filed on May

3, 2017. (Docket No. 98-7 ¶¶ 18-22). Defendants noted that per

Regulation No. 8583, Plaintiff had twenty (20) days from receipt

of   notification   of   a   response   to   his   request   to   file    a

reconsideration of the same with a coordinator. (Docket No. 98 at

10; Docket No. 98-4 at 14, Rule XIV-1). Only after filing a

reconsideration, could an inmate request judicial review.

     The evidence in the record on summary judgment shows that

Plaintiff failed to file a reconsideration for any of the above-

mentioned requests. (Docket No. 98-4 at 1-2, certified English

translation at Docket No. 106-1 at 1-2). Moreover, Plaintiff did

not provide any evidence to contradict this in his Opposition.

Rather, he solely stated that he was not “currently adding new

documents [to the record], since Plaintiff lacks plenty of the

related evidence that proof [sic] the tenths of times he has

exhausted administrative remedies, and the only evidence Cruz has

at hand are the ones already provided and admitted by Defendant at
Civil No. 16-3155 (RAM)                                                     13


Docket No. 98-4.” (Docket No. 112 at 4). He also insists that he

“exhausted administrative remedies, however the institution failed

to   comply   with   its    own   Regulations,”   as   they   only   allegedly

notified Plaintiff of the outcome of his requests on November 13,

2019, two (2) years after Plaintiff initiated the administrative

remedies process. Id. at 5-6. This, in contravention of Rule XIII-

4 which states that an evaluator should provide a response in

writing to the correctional population with twenty (20) days after

he submits his response of administrative action. Id. at 5.

       A review of the record shows that only three of the Requests

were notified in an untimely manner on November 13, 2019: Request

No. B-860-17, 4 Request No. B-687-17, 5 and Request No. B-686-17. 6

(Docket No. 115 at 2) (citing Docket No. 98-4 at 3-4, English

translation at 106-1 at 3-4). In his Opposition, Plaintiff averred

that    at    the    date   of    the   Certification    stating     that   no

reconsideration had been filed, the time for Plaintiff to file a

reconsideration “had not even started.” (Docket No. 112 at 6).


4
 The Certification of Administrative Remedies (“Certification”) shows that the
answer to the request by the corresponding area was received, presumably by the
evaluator, on June 28, 2017. (Docket No. 106 at 4). Evaluator attempted to
deliver answer to Plaintiff twice, but Plaintiff did not respond to evaluator’s
call. Id.

5 The Certification shows that the answer to the request by the corresponding
area was received, presumably by the evaluator, on May 22, 2017; on May 26,
2017, the evaluator “attempted to deliver the answer [to Plaintiff], but he
[Plaintiff] did not answer the call at the section.” Id.

6 The Certification shows that an answer by the evaluator to the request was

issued to Plaintiff on June 6, 2017. The evaluator attempted twice to deliver
the response receipt to Plaintiff on May 10 and on May 26, 2017, but Plaintiff
did not answer the call at the section. Id.
Civil No. 16-3155 (RAM)                                         14


While Plaintiff is correct that the twenty-day reconsideration

clock did not begin to run until the day when he was notified of

the response to those three requests, as Defendants explained in

their Reply, Plaintiff nonetheless had until December 3, 2019 to

file his reconsiderations. (Docket No. 115 at 2). The record shows

that even if Defendants notified the response outside of the

timeframe required by Regulation No. 8583, Plaintiff did not file

a reconsideration within the twenty days after he was notified of

the responses.

     The other two requests were answered and notified to Plaintiff

on a timely basis. (Docket No. 115 at 2). For example, Request No.

Q-032-15 was answered by the corresponding area on January 15,

2015, while a response receipt was delivered to Plaintiff on

January 27, 2015. (Docket No. 106 at 3). Whereas Request No. B-

2599-15, was answered on December 17, 2015, with a response receipt

delivered to Plaintiff on December 21, 2015. Id. at 4. Plaintiff

likewise failed to file a Reconsideration for either of those

requests. Id. at 3-4; Docket No. 115 at 2.

     As Plaintiff failed to file a reconsideration for any of his

requests, he failed to exhaust administrative remedies readily

available to him. “In other words, by pursuing only some of the

steps available and not appealing any of the decisions issued as

part of the grievance procedure, Plaintiff failed to exhaust the

administrative remedies available to him.” Figueroa-Vazquez, 2020
Civil No. 16-3155 (RAM)                                                       15


WL   7710608,    at   *3   (quoting    Torres-Vega      v.   Administración   De

Corrección, 2015 WL 3720250, at *4 (D.P.R. 2015)). The U.S. Supreme

Court has cautioned that “[p]roper exhaustion demands compliances

with an agency’s deadlines […] because no adjudicative system can

function effectively without imposing some orderly structure on

the course of its proceedings.” Woodford v. NGO, 548 U.S. 81, 90-

91 (2006) (emphasis ours).          This case is not the first time Cruz-

Berrios’    claims    have   been     dismissed   for    failure   to   exhaust

administrative remedies. See Cruz Berrios v. Oliver-Baez, 792 F.

Supp.2d 224 (D.P.R. 2011).

                                V.      CONCLUSION

      For the reasons set forth above, the Court GRANTS Defendants’

Motion    for   Summary    Judgment    (Docket    No.   98)    dismissing   with

prejudice all of Plaintiff’s claims as to all Defendants. Judgment

shall be entered accordingly.

         IT IS SO ORDERED.

      In San Juan, Puerto Rico, this 25th day of March 2020.

                                      S/ RAÚL M. ARIAS-MARXUACH
                                      United States District Judge
